Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The substitute specification filed 08/27/22 has been entered.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-22, 28, and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Claims 1 and 11 are indefinite because it is not clear what encompasses “a sleeve shape”.
Claim 9, 20, and 28 recites the limitation "the areas" in Lines 3, 5, and respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 and 30 recites the limitation “an upper end face” in Line 1. It is unclear which parameter is the upper end face in regards to the device as claimed. It interpreted as the face on which the fixing pin guide sleeve and the fixing support meet by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-12, 14, 16-22 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Kuun (US 20180153563) further in view of Llop (US 20170252126).
Regarding Claim 1, Kuun, in the same field of endeavor, discloses a fixing pin support 200 with matching guide sleeve 208 (the inner sidewall of the support; Paragraph [0050]) the fixing pin support 200 being adapted to be integrated, or able to be integrated, in a dental prosthesis 300, the fixing pin support 200 comprising a base portion 206 adapted to be integrally connectable to the dental prosthesis 300; and an exterior adapter portion 214 which is integrally connected to the base portion 206 and has an adapter length extending  along the longitudinal axis from the base portion  with an exterior adapter length to an exterior end (see Figure 3) with an exterior adapter cross-section, the exterior end of the exterior adapter portion 214 being adapted to extend from  the dental prosthesis 300 outwards away from the patient (Paragraph [0049]); 
the matching guide sleeve 208 having a sleeve shape extending longitudinally longitudinal axis with an interior guide channel (Paragraph [0047], [0048]) which is open to the outside on both sides, the matching guide sleeve including at a first end, along the guide sleeve longitudinal axis, a cup-shaped interior adapter portion (it is disclosed as a sheath in which engages with 200; Paragraph [0048]) with an interior adapter length and an interior adapter cross-section, and the cup-shaped interior adapter portion with the interior adapter length and the interior adapter cross-section and the exterior adapter portion with the exterior adapter length and the exterior adapter cross-section such that the cup-shaped interior adapter portion and the exterior adapter portion are configured to be fitted together (Figure 3), to form a connection which is sufficiently stable for a hole to be drilled in the -3-New U.S. Patent Application fixing pin support through the matching guide sleeve with a predefined tolerance, the fixing pin 300 fitting in the hole.
Kuun does not disclose wherein: the fixing pin support is configured to have a hole drilled therein through the matching guide sleeve for insertion of a fixing pin support to a jaw of the patient.
Llop in the same field of endeavor, discloses a fixing pin 300 and a matching guide sleeve 338. Further Llop discloses a support arm grip 350 (disclosed as a drill cup with a handle extended outwards with a ball 354; Paragraph [0115]) and wherein: the fixing pin support  is configured to have a hole drilled (as the device is casted to be identical to the patients for modeling (see Paragraph [0010])) which a casting is a capable of being drilled through) therein through the matching guide sleeve for insertion of a fixing pin support to a jaw of the patient via the threading in which the fixing support 350 has within and capable of forming a drill aperture (Paragraph [0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Kuun’s fixing pin support with Llop’s a fixing pin support which can be drilled in order to allow the an operator to create a patient specific casting for patient-specific bone remodeling (Paragraph [0135]).
Regarding Claim 11, Kuun discloses a fixing pin support 200 with matching guide sleeve 208 the fixing pin support 200 being adapted to be integrated, or able to be integrated, in a dental prosthesis 300, the fixing pin support 200 comprising: a guide portion 214 which extends along the longitudinal axis of the fixing pin support and surrounds the longitudinal axis on all sides, the guide portion including at least one guiding surface (via the tapered structure; Paragraph [0047]) and a guide portion length along the longitudinal axis and a base portion 206 which is connected integrally with the guide portion (Figure 3; paragraph [0049]) and extends laterally away from the guide portion (Figure 3) outside the guiding surface (Figure 3) the base portion 206 being Adapted to be integrally connectable to the dental prosthesis 300; the matching guide sleeve 208 having a sleeve shape extending longitudinally and including an interior guide channel extending along a guide sleeve longitudinal axis (Figure 3); the interior guide channel being open to an outside on both sides along the guide sleeve longitudinal axis; the matching guide sleeve including, in a portion along the guide sleeve longitudinal axis, a cup-shaped interior adapter portion (Figure 3; paragraph [0046-0049])  with an interior adapter cross- section and an interior adapter length; and the cup-shaped interior adapter portion with the interior adapter length and the interior adapter cross-section matches the guide portion with the guiding surface and the guide portion length such that the cup-shaped interior adapter portion and the guide portion can be fitted together along the longitudinal axis (paragraph [0046-0049]) and simultaneously along the guide sleeve longitudinal axis to form a connection between the fixing pin support and the matching guide sleeve that is  secure against rotation, of the matching guide sleeve relative to the fixing pin support, and such that the hole can be drilled through the guide sleeve into the fixing pin support (Figure 3).
Kuun does not disclose wherein: the fixing pin support is configured to have a hole drilled therein through the matching guide sleeve for insertion of a fixing pin support to a jaw of the patient.
Llop in the same field of endeavor, discloses a fixing pin 300 and a matching guide sleeve 338. Further Llop discloses a support arm grip 350 (disclosed as a drill cup with a handle extended outwards with a ball 354; Paragraph [0115]) and wherein: the fixing pin support  is configured to have a hole drilled (as the device is casted to be identical to the patients for modeling (see Paragraph [0010])) which a casting is a capable of being drilled through) therein through the matching guide sleeve for insertion of a fixing pin support to a jaw of the patient via the threading in which the fixing support 350 has within and capable of forming a drill aperture (Paragraph [0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Kuun’s fixing pin support with Llop’s a fixing pin support which can be drilled in order to allow the an
Regarding Claims 3 and 16, Kuun/Llop disclose the device substantially as modified. Kuun discloses the cup-shaped interior adapter portion (Paragraph [0046-0049]) and the exterior adapter portion 206 match each other such that the cup shaped interior adapter portion and the exterior adapter portion can be separated again after having been fitted together Figure 3.
	Regard Claim 4 and 17, Kuun/Llop disclose the device substantially as modified. Kuun discloses the base portion 300 of the fixing pin support 200 is integrally connected to the dental prosthesis 400 molded together from a basic material (Figure 4).
	Regarding Claim 5, Kuun/Llop disclose the device substantially as modified. Kuun discloses the fixing pin support 200 includes on the base portion 300, annularly around the exterior adapter portion (Figure 3) which extends out of the base portion a first end face 312 with a first angle to the longitudinal axis; and the matching guide sleeve 304 having an annular third end face (Paragraph [0046]) around the longitudinal guide sleeve axis, which end face is formed at the first end (Paragraph [0046]) of the guide sleeve between a second lateral surface (Paragraph [0046-0049]) and the interior adapter portion (disclosed as a sheath; Paragraph [0048]) with the first angle to the longitudinal guide sleeve axis, the first end face and the third end face being formed with respect to each other such that in a fitted state of the matching guide sleeve 304 the first end face and the third end face rest -4-New U.S. Patent Application against each other on the fixing pin support and form a predefined stop with respect to one another (Figure 3).
	Regarding Claim 6, Kuun/Llop disclose the device substantially as modified. Kuun discloses the matching guide sleeve 304 includes a recess (Paragraph [0048]) at the first end (where it receives 206; Figure 4) which is formed annularly around the longitudinal guide sleeve axis between the third end face (Paragraph [0048]) and the interior adapter portion (disclosed as a sheath; Paragraph [0048]) such that the recess widens at an exterior rim portion of the interior adapter portion at the first end by a recess width so that in the fitted state between the guide sleeve (Paragraph [0048-0049]) and the fixing pin support 200, the recess forms a cavity with an annular width and a depth along the longitudinal guide sleeve axis which is smaller than the interior adapter length (Figure 4).
Regarding Claim 7, Kuun/Llop disclose the device substantially as modified. Kuun discloses the fixing pin support 200 having, at the exterior end (where 200 connects with 206; Figure 3) of the exterior adapter portion 206, a second end face (Paragraph [0048-0049]) at a second angle to the longitudinal axis, and the guide sleeve 304 having a fourth end face ((Paragraph [0048-0049]; disclosed as tapered) formed as a slant between the interior adapter portion and the guide channel (Figure 5A-5B; paragraph [0054-0055]) with the second angle to the guide sleeve longitudinal axis; the second end face and the fourth end face being formed such with respect to each other that when the guide sleeve 304 and the fixing pin support 200 are fitted together, the second and fourth end face rest against each other and form a predefined abutment with respect to each other (figure 4).
	Regarding Claim 8, Kuun/Llop disclose the device substantially as modified. Kuun discloses the first angle to the longitudinal axis and to the guide sleeve longitudinal axis being a right angle (Paragraph [0041]).
	Regarding Claims 9 and 28, Kuun/Llop disclose the device substantially as modified. Kuun discloses the fixing pin support 200 and the matching guide sleeve 304 being adapted to contact each other (Figure 4), in the fitted state, exclusively at the areas of the exterior adapter portion, the interior adapter portion (Figure 4; Paragraph [0047]).
	Regarding Claim 10 and 21, Kuun/Llop disclose the device substantially as modified. Kuun discloses the exterior adapter cross- section and accordingly the interior adapter cross-section are formed to prevent rotation of the fixing pin support and the matching guide sleeve with respect to each other about the longitudinal axis and the guide sleeve longitudinal axis oval (Paragraph [0043]; via threads), in order to secure the connection between the fixing pin support and the guide sleeve against rotation (Paragraph [0043]).
Regarding Claim 12, Kuun/Llop disclose the device substantially as modified. Kuun does not disclose the guide sleeve 304 having a support arm grip protruding laterally from the guide sleeve longitudinal axis for manual retention of the guide sleeve.
Llop, in the same field of endeavor discloses having a support arm grip 350 (disclosed as a drill cup with a handle extended outwards with a ball 354; Paragraph [0115]) protruding laterally from the guide sleeve longitudinal axis for manual retention of the guide sleeve (Figure 35). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Kuun’s guide sleeve with Llop’s lateral extension in order to allow the an operator to easily grasp and manipulate the dental implant (Paragraph [0115]).
The proposed modification would be to add the handle and ball of Llop to that of the dental implant assembly of Kuun projecting from the guide sleeve.
	Regarding Claim 14, Kuun/Llop disclose the device substantially as modified. Kuun discloses the guide sleeve 304 having a second bushing (306; Paragraph [0047]) which extends along the guide sleeve longitudinal axis and has a guide sleeve guide channel along the guide sleeve longitudinal axis which is open to the top and to the bottom on both sides (see Figure 3; Paragraph [0047] discloses the guide sleeve being a sheath therefore open at the top and bottom).
Regarding Claim 18, Kuun/Llop disclose the device substantially as modified. Kuun discloses the fixing pin support 200 having, at the exterior end (where 200 connects with 206; Figure 3) of the exterior adapter portion 206, an upper end face (Paragraph [0048-0049]) at a first angle to the longitudinal axis, and the guide sleeve 304 having a lower end face ((Paragraph [0048-0049]; disclosed as tapered) formed as a slant between the interior adapter portion and the guide channel (Figure 5A-5B; paragraph [0054-0055]) with the second angle to the guide sleeve longitudinal axis; the upper end face and the lower end face being formed such with respect to each other that when the guide sleeve 304 and the fixing pin support 200 are fitted together, the upper and lower end face rest against each other and form a predefined abutment with respect to each other (figure 4).
Regarding Claims 19 and 27, Kuun/Llop disclose the device substantially as modified.  Kuun discloses the first angle to the longitudinal axis and to the guide sleeve longitudinal axis being a right angle (Paragraph [0041]) and the second angle to the longitudinal axis and to the guide sleeve longitudinal axis being a right angle (Figure 4).
Regarding Claim 20, Kuun/Llop disclose the device substantially as modified. Kuun discloses the fixing pin support 200 and the guide sleeve 304 are formed such that, in a fitted state between the matching guide sleeve and the fixing pin support, the matching guide sleeve and the fixing pin support contact each other in the fitted state exclusively at the areas of the guide portion and the interior adapter portion (Figure 4)
Regarding Claim 22, Kuun/Llop disclose the device substantially as modified. Kuun discloses the cross-section of the guide portion 204 and the interior adapter cross-section being formed with rounded edges about the longitudinal axis and the guide sleeve longitudinal axis (Figure 4; Paragraph [0048]).
Regarding Claims 29 and 30, Kuun/Llop disclose the device substantially as modified. Kuun discloses the fixing pin support has an upper end face 206 that is free of apertures (see Figure 3).
Claims 2, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuun in view of Llop further in view of Berger (US 20140178839).
Regarding Claim 2, Kuun/Llop disclose the device substantially as modified. Kuun does not disclose the guide sleeve being formed of a metal and the first bushing being made of a harder material than the remainder of the fixing pin support and the fixing pin support being formed of a plastic.
Berger discloses the fixing pin 18 support being formed of a plastic (Paragraphs [0038] & [0076]) the guide sleeve 24 being formed of a metal and the first bushing 28 being made of a cement (Paragraph [0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date top have modified Kuun’s fixing pin support with Berger’s plastic material in order to allow for an easier removal of the adaptation of the prosthesis.
Regarding Claim 13, Kuun/Llop disclose the device substantially as modified. Kuun discloses the fixing pin support 200. Kuun does not disclose having a first bushing with a bore along the longitudinal axis and the first bushing is composed of a harder material than the remainder of the fixing pin support.
Berger discloses having a first bushing 28 with a bore (where 18 enters through) and the fixing pin 18 support being formed of a plastic (Paragraphs [0038] & [0076], which is therefore, softer than non-metallic materials). It would have been obvious to one of ordinary skill in the art before the effective filing date top have modified Kuun’s fixing pin support with Berger’s plastic material in order to allow for an easier removal of the adaptation of the prosthesis.
Regarding Claim 15, Kuun/Llop disclose the device substantially as modified. Kuun does not disclose the guide sleeve of a metal. Berger discloses the fixing pin 18 support being formed of a plastic (Paragraph [0041]) and the guide sleeve 24 composed of metal (Paragraph [0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date top have modified Kuun’s fixing pin support with Berger’s plastic material in order to allow for the ease of removal after the adaptation of the dental prosthesis.
Response to Arguments
Applicant's arguments filed 08/23/22 have been fully considered but they are not persuasive. 
	Applicant’s arguments are narrower than the claims.  In regards to applicants’ arguments that Kuun does not teach a cup-shaped interior in claims 1 and 11.  A cup is defined by Merriam Webster as an open bowl-shape, therefore a bowl can be any rounded object that is holding another meaning the cup-shaped interior adapter portion of Kuun (Paragraph [0046-0049]) is capable of doing so. Furthermore, while disclosed as a sheath, a sheath with a clear end as it meets the top to create a cup shape is formed. 
	Moreover, applicant argues that Kuun does not teach the connection as claimed in Claim 1 and Claim 11 that is sufficiently stable for the hole to be drilled in the claimed connection.  Applicant has not defined in in the claim the degree of what is “sufficiently stable”.  Kuun as shown in figure 3 have some stability in order to fit the fixing pin support and the matching guide sleeve as described in the rejection above.  While Kuun discloses a connection (as shown in Figure 2 and Figure 3) the cup-shaped adapter portion matches against the exterior adapter portion as claimed (see Figure 1). Kuun as modified by Llop discloses that the mold formed for the patient’s teeth is a casting which in turn is capable of being drilled through as it is common practice in the field.
	On page 15-16 applicant is arguing that Kuun does not disclose that guide sleeve 304 would not form a connection with an interior portion of the fixing pin support 200.  However, in figure 3 shows this connection.  Claim 1 also does not further describe what type of connection is formed.  
	Furthermore, the claims do not set forth an anti-rotational feature.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772                                                                                                                                                                                                        

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772